    Case: 6:19-cv-00067-REW Doc #: 21 Filed: 04/21/20 Page: 1 of 1 - Page ID#: 129




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                       SOUTHERN DIVISION
                                             LONDON

    JOE HAND PROMOTIONS, INC.,                       )
                                                     )
              Plaintiff,                             )            No. 6:19-CV-67-REW
                                                     )
    v.                                               )
                                                     )                  JUDGMENT
    PAT’S SNACK BAR, LLC, et al.,                    )
                                                     )
              Defendants.                            )

                                              *** *** *** ***

              In accordance with the Order entered contemporaneously, the Court ADJUDGES as

follows:

         1. The Court enters DEFAULT JUDGMENT in favor of Plaintiff and jointly and severally

              against all Defendants, on the Complaint’s sole claim,1 in the total amount of $10,649

              (comprising statutory damages, enhanced damages, and costs and fees, per the breakdown

              outlined in DE #20);

         2.   The judgment shall bear interest at the statutory rate;

         3. This is a final and appealable Order, resolving all claims; and

         4. The Court DIRECTS the Clerk to strike this matter from its active docket.

              This the 21st day of April, 2020.




1
  As noted in the accompanying Order, Plaintiff requested relief for the substantive violation
alleged via alternative statutory means; the Court awards the sought relief under only 47 U.S.C.
§ 605.
